PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/951,036
Filing Date: 18 Nov 2020
Appellant(s): Wenger Manufacturing Inc.



__________________
Gregory J. Skoch
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 10, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 21, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

On pages 7-8 of the Appeal Brief, Appellant urges that there is no motivation to combine the references.  On page 9-10 of the Appeal Brief, Appellant urges that Plattner’s disclosure on paragraph 40 of as-extruded moistures may be lessened by 5-15% if desired is referring to the moisture content being compared on an as-extruded bases and therefore, there is no teaching in paragraph 40 that the extruded product is subject to having its moisture reduced and one having ordinary skill in the art would not have interpreted this paragraph as such.  Appellant further urges that based on the Streit Declaration that Plattner is not suggesting moisture reduction post-extrusion and in view of this, there is no rational basis for establishing the modification of Plattner with Huber and Wenger.


It is noted however, that irrespective of the disclosure of Plattner at paragraph 40, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Furthermore, obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
 In this regard, it is noted that Plattner is still not seen to be limiting as to what occurs to the product after extrusion.  For instance, at paragraph 47, Plattner teaches that the process can be used for producing starch-bearing grain products, where grains such as corn, wheat, sorghum, oats, rice and mixtures thereof can be processed to yield end products suitable for use as ingredients in complete food products.  Further on paragraph 47, Plattner teaches that the extruded products can be used to produce feeds (“In addition, the extruders of the invention can be used to produce complete feeds incorporating starch-bearing grains such as pet feeds…and aquatic feeds”).  Therefore, even if paragraph 40 of Plattner is generally discussing what can occur during extrusion and properties of the product as extruded, Plattner is not seen to be limiting as to what can occur to the product after extrusion and by discussing the moisture content of the as-extruded product and controlling the moisture content of the as-extruded product, it would have been apparent to one having ordinary skill in the art that Plattner also contemplated moisture control.  In this regard, Wenger teaches a process similar to Plattner of preconditioning and then extruding feed products, and additionally where the drying after extrusion can further control the moisture content for achieving the requisite product properties while providing more better drying of the extruded product to the desired levels (see paragraph 72).  Additionally, Wenger and Plattner are seen to be analogous to each other because they are both directed to similar types of extrusion (see figure 2 of Wenger and Figure 8 of Plattner for similar pre-conditioner configurations; figure 1 and 6 of Plattner and figure 3 and paragraph 59 of Wenger both show twin-screw extruders).  Plattner (paragraph 47, 11) teaches various types of grains that can be used in the extrusion process and is similar to Wenger in this regard (paragraph 62; paragraph 10 - “feed ingredients for incorporation into…animal feeds”).  Plattner also teaches a wet mixture that is preconditioned and cooked in the preconditioner(see at least paragraph 9) which is subsequently extruded and Wenger also teaches preconditioning to achieve a degree of cook to products such as grains (paragraph 64).  Both Plattner (paragraph 58) and Wenger (paragraph 60) teach the use of meat byproducts that are to be mixed and preconditioned with the grains.  Wenger (paragraph 72 - “degree of expansion of from about 10-70% is common) and Plattner (paragraph 49) also suggest that the products can have some degree of expansion.  Finally, Wenger at paragraph 8 teaches that the extruded product can be used for the production of pet feeds and Plattner similarly teaches that the extruded product can be used as an ingredient in feeds (i.e. production of pet feeds) (see paragraph 47).  Thus, the similarities between Plattner and Wenger would have been obvious to one having ordinary skill in the art to discern.  Therefore, the additional teachings of Wenger with respect to externally drying the extrudate would have motivated one having ordinary skill in the art to modify Plattner’s process using Wenger’s multiple-pass predryer followed by a final dryer where the predryer operates at a higher temperature and shorter time than the final dryer because Wenger teaches that such a drying process can provide better drying results and for achieving the desired moisture content to the extruded product and because Plattner is still also discussing controlling the moisture content of the product.  It is further noted that Plattner also teaches on table 4, page 10 under “Product Properties” that the product extruder discharge moisture of between 31-32percent, and Wenger teaches similar moisture contents at extruder discharge (see paragraph 88), where Wenger’s teachings of using a subsequent multiple-pass drying process would have been obvious to one having ordinary skill in the art for moisture reduction of the extruded product for achieving the desired moisture based on the how the produced ingredients are to be subsequently used in making feed products.  Thus it is still seen that motivation for modifying Plattner would have been obvious to one having ordinary skill in the art based on the similarities between the Wenger and Plattner extrusion processes and compositions and where motivation for the modification can be obtained from the secondary reference’s teachings. 

On page 11 of the Appeal Brief, Appellant urges that claims 13 and 26 refer to a step of forming extrudate pieces (i.e. kibble) and that the Streit Declaration further states 
at paragraph 6 that even if Plattner did suggest some kind of post-extrusion moisture reduction step, one of ordinary skill in the art would not have been motivated to select the drying scheme described in Wenger because Plattner is directed toward extrusion of very simple recipes, primarily ground corn and water to produce dough that can be formed into tortillas, and one of ordinary skill in the art would not have considered subjecting the dough post-extrusion or post-forming to the claimed drying sequence.  Paragraph 6 of the Streit Declaration further urges that the pre-drying improves kibble integrity and enhances the retort integrity value of the products, while final drying allows the desired final moisture content to be achieved without blocking of the extruded product.  Thus, Appellant urges that there is criticality to the claimed drying sequence.

These urgings are not seen to be sufficient to overcome the rejection in view of the responses as presented above.  Additionally, it is not seen as to where Plattner discusses manufacturing of tortillas or the manufacturing of dough, as the reference does not discuss “tortillas” or “dough.”  Furthermore, as discussed in the responses above, Plattner is seen to be directed to products that can be used as ingredients in feed (paragraph 47) and is thus similar to Wenger (paragraph 10 - “feed ingredients for incorporation into…animal feeds”).   The urgings regarding the claimed drying continuing the cooking and improving kibble integrity and retort integrity are appreciated however, the claims are not directed to producing a pet food kibble.  Rather, the claims are directed to preparing a feed product without any specificity as to the particulars of the extruded product being a kibble.  While claims 13 and 26 recite, “said extruded product to form extrudate pieces” it is not seen that “extrudate pieces” explicitly means kibble and the specification is not seen to define “extrudate pieces” to mean “kibble.” It is also noted that the claims do not recite that the drying is to continue cooking of the food product.


Further on page 11 of the Appeal Brief, Appellant urges that Plattner uses controlled extrusion cooking of starch-bearing material to control stickiness and is not concerned with retort integrity, nor does Plattner suggests resolving stickiness post-extrusion.  Appellant further urges that Wenger is producing feed ingredients that can be used in lieu of conventional meat or plant-based meals and not a final feed product and that Wenger’s feed ingredients are compositionally different from Plattner’s because Wenger uses a dry faction and slurry fraction.

These urgings are not seen to be sufficient to overcome the rejection.  It is noted as discussed in the responses above, that both Plattner (paragraph 47) and Wenger (paragraph 62; paragraph 10) use similar types of ingredients.  Both Plattner and Wenger are mixing the dry ingredients to a wet mixture during pre-conditioning and Plattner also suggests using meat by-products (paragraph 58) similar to Wenger (paragraph 60).  Wenger also teaches that a preference is to individually add the ingredients into the preconditioner to prevent the mass to become too viscous or sticky.  Wenger is also seen to teach extrusion with ambient air can also help to reduce stickiness of the extrudate (paragraph 57).   Thus, it would have been obvious to one having ordinary skill in the art that Wenger also contemplates the stickiness during extrusion.  These teachings are pertinent because they would have suggested to one having ordinary skill in the art that Wenger and Plattner are seen to be reasonably similar to each other such that Wenger’s external multiple-pass drying would have been advantageous for Plattner’s process for the known purpose of achieving the requisite product moisture properties while providing more efficient drying of the extruded product to the desired temperature.

On page 12 of the Appeal Brief, Appellant urges that there is no indication in the record that one of ordinary skill in the art who is seeking to address the problem of stickiness of extruded products as disclosed by Plattner would have been drawn to Wenger’s drying sequence, which is performed on a dissimilar types of products.  Appellant also urges that the record does not provide any indication that Wenger’s dryings sequence would have reasonably been expected to be successful in addressing Plattner’s stickiness problem or in providing enhanced kibble retort integrity.  Therefore, Appellant urges that one of ordinary skill in the art would have had no reason to look for methods of improving drying results when Plattner and Huber do not contemplate drying a product in the first place.

It is noted however, as discussed above, that Wenger and Plattner’s broader disclosure is seen to encompassing overlapping types of ingredients used in a similar manner.  Furthermore, Huber teaches preconditioned mixtures that are also subsequently extruded (paragraph 25 and 26) and where the extruded product can be a pet food product (abstract) and where there can be a drying step to reduce moisture after extrusion (see paragraph 32-33).  Therefore, even if Plattner might not discuss post extrusion drying, the secondary references teach similar types of products produced in a similar manner where there can be drying post extrusion for the known purpose of achieving the desired moisture and thus product properties.  Thus, there would have been a reasonable expectation of success in further processing Plattner’s product post-extrusion for controlling the moisture content, because Wenger teaches similar types of products, which can be further treated using a multi-pass drying system for the purpose of providing the desired moisture to the extruded product based on how the product is to be further manipulated - especially as both Plattner and Wenger teach similar applications for the extruded product (i.e. as an ingredient in feeds).  While Plattner discusses moisture content as extruded and controlling moisture content as extruded, Wenger further teaches that the post extrusion drying has been advantageous for providing more efficient drying (see paragraph 72 - “better drying results”) and to modify Plattner in this regard would also have been obvious to one having ordinary skill in the art for the purpose of providing better drying results based on how the product is to be further manipulated.  As discussed above, because Wenger teaches similar types of products to be extruded as that taught by Plattner and then uses a multiple pass dryer for moisture reduction of such products to achieve the desired moisture content for the desired end use, where such drying has been taught by Wenger to provide better drying results.   

On page 13 of the Appeal Brief, Appellant reiterates the above urgings with respect to the remaining rejections.

These urgings are not seen to be sufficient for the reasons already discussed above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/VIREN A THAKUR/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        
Conferees:
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792  

/Jennifer McNeil/Primary Examiner, TC 1700
                                                                                                                                                                                                      

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.